Citation Nr: 1220384	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  04-24 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to October 27, 2010.  


REPRESENTATION

Appellant represented by:	Robert K. Gruber, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 1970, from August 1972 to December 1972, and from May 1973 to March 1974.  He served two tours of duty in Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals from a February 2003 rating decision of the VA Regional Office in Houston, Texas that denied a rating in excess of 10 percent for PTSD.  In June 2004, the RO increased the evaluation for PTSD from 10 percent to 50 percent disabling, effective from November 21, 2002.  

The Veteran was afforded a videoconference hearing in November 2008 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  

By decision dated in February 2009, the Board denied entitlement to an increased rating for PTSD.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In a December 2009 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's decision, and remanded the claim to comply with actions stipulated in the Joint Motion. 

The Board remanded the claim for further development in May 2010.

By rating action dated in October 2010, the 50 percent evaluation for PTSD was increased to 100 percent, effective from October 27, 2010.  As this is the full grant of the benefit sought on appeal, this matter is no longer for appellate consideration on and after October 27, 2010.

Although the full grant has been awarded as of October 27, 2010, the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and less than the maximum benefit available was granted prior to October 27, 2010.  Therefore, this aspect of the claim remains on appeal. See AB v. Brown, 6 Vet.App. 35 (1993). 


FINDING OF FACT

Prior to October 27, 2010, PTSD was manifested by symptoms that included, depression, sleep disturbance, hypervigilance, startle response, difficulty with interpersonal relationships, and Global Assessment of Functioning (GAF) scores ranging from 47 to 70 that resulted in no more than reduced reliability and productivity; the psychiatric disorder did not result in occupational and social impairment with deficiencies in most areas. 


CONCLUSION OF LAW

Prior to October 27, 2010, PTSD was no more than 50 percent disabling. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.400(b)(2), 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that the symptoms associated with PTSD prior to October 27, 2010 were more disabling than reflected by the currently assigned disability evaluation and warranted a higher rating.  He presented testimony on personal hearing in November 2008 to the effect that PTSD affected the ability to be gainfully employed and that his disability was not getting better.  He testified that his medication was only partially effective and that PTSD had affected his home and personal life.  The appellant related that he did not like to be around crowds and isolated himself, had triggers for PTSD symptoms that included loud noise, was confused and anxious and did not get much sleep at night.


Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

For an increased compensation issue, 38 U.S.C.A. § 5103(a) requires at a minimum that the Secretary notify the claimant that to substantiate a claim, the claimant must provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability.  The notice requirements of the VCAA apply to all elements of a service-connection claim including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  Further, this notice must include information pertaining to disability ratings and an effective date for the award of benefits. Id at 486.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board observes that the duty to notify the Veteran was not satisfied prior to the initial unfavorable decision on the claim.  However, such notice errors may be cured by issuance of fully compliant notice, followed by readjudication of the claim. See Mayfield.  In this case, VCAA notice was satisfied by letters sent to the appellant in February 2007 and September 2009 that addressed the required notice elements.  Although fully compliant notice was not sent before the initial RO decision in this matter, the Board finds that this was not prejudicial to the appellant because the actions taken by VA essentially cured the initial lack of adequate notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the matter in supplemental statements of the case after adequate notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to decide the appeal as the timing error does not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F. 3d 881; Bernard v. Brown, 4 Vet.App. 384 (1993).  Notification that included information pertaining to a disability rating and effective date for an award was also sent to the appellant.  Therefore, VA's duty to notify in this case has been satisfied.  For these reasons, the Board may proceed to decide the appeal. 

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384 (1993).  During the course of the appeal, voluminous VA clinical records dating from 2002 through 2010 were thoroughly reviewed.  The Veteran was afforded a videoconference hearing in November 2008.  The actions of the Veterans Law Judge on personal hearing supplemented the VCAA and comply with38 C.F.R. § 3.103 (2011). The case was remanded for further development in May 2010.  The Veteran underwent a VA psychiatric examination in October 2010 that is determined to be adequate for rating purposes.  The whole of the record, including his personal statements and those of his representative have been read and carefully considered. 

The Board is satisfied that VA has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a)(2); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  The claim is ready to be considered on the merits.


Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.10 (2011). 

Historically, an August 2001 rating decision granted service connection for PTSD, evaluated as 10 percent disabling.  A claim for an increased rating was received on November 21, 2002.  A 50 percent disability rating was established effective from November 21, 2002.  A 100 percent disability rating was granted from October 27, 2010.

The Veteran's service-connected PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011) and is subject to the criteria of the General Rating Formula for Mental Disorders that provides for the following: 

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

In assessing the degree of psychiatric disability, the Global Assessment of Functioning (GAF) score is for application and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning. See Carpenter v. Brown, 8 Vet.App. 240, 242-244 (1995). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 38 C.F.R. 3.102, 4.3 (2011).

Factual Background

VA outpatient clinical records dated in September 2002 reflect that the Veteran underwent psychiatric evaluation and reported complaints that included being easily frustrated, inability to sleep more than four hours a night, and separation from his wife of three weeks because of things he would do in his sleep.  It was reported that he felt like he was "losing it" and that a couple of days before, his sister found him burning his arm with a cigarette, something he had never done before.  It was noted that the appellant was eating only one meal a day and had lost a lot of weight, cried when he talked about Vietnam-related things, had trouble focusing, felt lethargic and needed to pace, and heard people screaming that were being killed like in Vietnam.  History of drinking a half a pint of whiskey at night to help with sleep was reported.  The Veteran related, however, that his last drink was five months before.  It was reported that he had had many jobs, all lasting less than a month, and that the last had been two months before that lasted 11/2 weeks. 

On mental status examination, the Veteran was observed to be well groomed, alert and fully oriented.  It was noted that he was tearful and initially hostile but that speech was of normal rate and tone.  Mood was depressed and affect was labile.  Thought was organized, coherent and goal directed.  It was reported that there was no current suicidal or homicidal ideation and no delusions.  The assessments were PTSD and major depressive disorder.  His medication was reviewed and tapered, and outpatient treatment was recommended.

VA outpatient records dating from 2003 reflect that the Veteran received regular treatment for symptoms variously reported as continuing depression, chronic sleep disturbance, feeling uncomfortable around people, isolation behaviors, problems dealing with stress, and becoming easily angered at work.  The appellant was oriented in all spheres throughout and recent and remote memory was intact.  There was no suicidal thought, intent or plan.  He displayed poor insight and judgment.  The Veteran had continuing problems with alcohol dependence, requested detoxification in October 2003 and was admitted to a domiciliary.  It was noted that he engaged in irregular day work.  He said that he was only slightly bothered by emotional problems.

The Veteran was admitted to the PCT (PTSD Clinical Team) outpatient program for treatment of military-related trauma in November 2003.  He endorsed symptoms that included emotional numbing, nightmares, intrusive thoughts, and hyperarousal.  It was reported that he presented as casually dressed, alert, oriented times three, cooperative, and maintained appropriate eye contact throughout the interview.  He reported a euthymic mood but presented with an irritable, dysphoric mood and admitted to feelings of depression that he rated as 7/8 on a 0-10 scale.  The Veteran denied suicidal or homicidal ideation.  He stated that he had problems with anger and coped with this by withdrawing from provocative situations.  He reported an occasional visual hallucination of a moving figure out of his peripheral vision.  A history of head injury with subdural hematoma following an assault in 1972 was noted.  He had a negative outlook on life and reported that family members were distancing themselves from him.  Following examination, the diagnoses were PTSD, chronic, alcohol dependence in remission, and probably organic brain syndrome.

In January 2004, it was reported that the Veteran was hostile and abrasive with his primary care doctor after being refused narcotics.  It was noted that he was told that since he was in the SATP (Substance Abuse Treatment Program) program, he could not take narcotics, but that he insisted this was a lie because others were getting narcotics and he needed it for pain.  He refused anger management classes when offered and was counseled and cautioned about his behavior and attitude when seen by the Health Maintenance Program for admittance.  It was reported that security was called to the conference room before the treatment team gave their decision due to the possible hostile/violent behavior that he might display when told he was going to be discharged.  The Veteran was issued an irregular discharge on the basis that he was not compliant with treatment, not adjusting well to the domiciliary, and his perceived threatening behavior toward staff.  When subsequently seen in counseling, the Veteran related that he had become frustrated over medication issues, specifically, that other veterans in the domiciliary were getting narcotics for pain and that he was not allowed to do the same.

The Veteran reentered a detoxification program in 2005 for primary alcohol dependence.  In June 2005, it was noted that he had moderate depression/irritability and no current suicidal ideation/intent.  October 2005 outpatient clinic notes indicated that the Veteran reported chronic problems with insomnia, nightmares, depression, lack of interest or motivation, and low energy.  It was noted that he had an alcohol relapse in October 2005.  

The Veteran presented for treatment in July 2006 "strongly smelling of alcohol, and slightly disheveled" with irritable affect.  In February 2007, he related that he always wanted to hurt someone but that he would never act on those feelings.  It was noted that he had depression, but no homicidal or  suicidal ideation.  The Veteran was afforded evaluation by a psychiatrist in March 2007.  He indicated that depressive symptoms had improved on medication and that he had much fewer PTSD-related complaints.  He did report that he needed help at times to avoid acting on any anger or emotional issues, and when experiencing accompanying hypervigilance or startle reaction.  He admitted to self-medication with alcohol.  On examination, it was reported that immediate/recent/remote memory was intact and that concentration was OK.  Mood was mildly dysthymic but with normal range.  He had signs of anxiety and irritable affect.  There was no inappropriate affect.  Thought processes were coherent, logical, goal-directed and without flight of ideas, looseness of association, tangentiality, or circumstantiality.  Thought content revealed no suicidal, homicidal or paranoid ideation.  Assessments on Axis I were PTSD, chronic, as the primary diagnosis, and alcohol dependence as the secondary diagnosis.  On Axis V, the current GAF (General Assessment of Functioning) score was 52.  The examiner noted that the highest GAF score for the past year was estimated at 58, with the lowest as 47.  Recommendations were to continue current antidepressant and mood stabilizer medication to aid symptoms of depression and associated anxiety, insomnia and PTSD symptoms, continue current mood stabilizer medication to help symptoms of PTSD, and continued follow-up.  

On psychiatry evaluation in June 2007, the Veteran admitted to drinking one to two six-packs per day and intermittent marijuana use.  In September 2007, it was recorded that he had stable PTSD symptoms and was there for continuity of care.  The Veteran related that had past alcohol abuse but that he stopped drinking when his PTSD symptoms were under control.  A GAF score of 70 was noted.

VA outpatient clinical records dated in March 2009 reflect that the Veteran presented to urgent care on account of an increase in PTSD symptoms and heightened mood lability.  It was noted that the option of voluntary inpatient psychiatric treatment was discussed due to the severity of current symptoms.  He reported that his moods had been up and down of late and oscillated between intense anger and sadness.  He became tearful when relaying his depressive symptoms.  The Veteran said he was homeless and living on the streets, and only having three to four hours of broken sleep with nightmares of his combat experiences.  He stated that he had been isolating more due to fear of arguments with others that could lead to violence, and indicated that he had passive thoughts of harm towards others but denied current intent.  The appellant related that he had been experiencing intrusive thoughts and heightened hypervigilance that had caused him to avoid others.  He denied suicidal and homicidal ideation.  He said that he was hearing voices at times or people walking behind him.  It was noted that he had cut back significantly on his drinking but that he occasionally used marijuana.  He declined to be admitted.

In April 2009, the Veteran complained of feeling tired all of the time, continuing flashbacks, and not being able to sleep well.  He felt that his medication was not working well.  The examiner noted that the appellant had a depressed mood with congruent affect and that he was not as angry as he had seen him before.  In May 2009, the Veteran reported that he was feeling better overall and that his symptoms of depression had improved.  He related that he was happy, was less angry and irritable, and was in much better condition when compared to two months before.  Sleep continued to be poor with nightmares of the dead in Vietnam about three to four times a week.  In June 2009, it was reported that he was less edgy and irritable and was sleeping five to six hours a night on an increased dosage of Trazodone.  The nightmares continued.  A November 2009 VA outpatient clinic note indicated that he had fleeting suicidal ideation at times but that he was able to manage through 'self-talk' and did not want to kill anyone because it would upset his mother who had passed on.  He presented wearing camouflage clothing and was well groomed.  Speech was more spontaneous than on the last visit.  Motor activity was within normal limits.  Thought processes were organized.  It was reported that there were no suicidal or homicidal ideations.  Another mental health clinic note in November 2009 indicated that the Veteran presented to the office distressed and agitated stating that he was confused about what he was supposed to do relative to another clinic he was attending.  The writer noted that he had been very pleasant and easy to communicate with three days before but that she was concerned about him on the current date because he appeared anxious and easily agitated.  The writer assumed that this was due to a lack of medication but was unclear as to the cause.  The Veteran denied suicidal and homicidal ideation and visual and auditory hallucinations.  

The appellant was afforded employment vocational assistance in December 2009 where it was noted that he was given two job leads.  It was subsequently recorded during that month that he had applied for an upgrade for his service-connected disability and had hired an attorney.  Later that month, a mental health note related that at the time of the initial referral, the Veteran had been very pleasant and cordial but that since that time he was often very angry and disgruntled.  It was the opinion of the writer that his demeanor had become negative and belligerent and it was assumed that he was either using substances again or decompensating due to PTSD symptoms.  One week later in December 2009, a mental health clinic note indicated that the appellant was attentive and appropriate to others in the group, and showed good control of affect and behavior with no clinical indication of dangerousness to self or others. 

In a mental health medication management clinic note dated in January 2010, the Veteran presented stating that "Never mind the talking - I need medication."  It was reported that he was frustrated by having to wait until his housing assistance came through and related that there was a lot of movement in the shelter that made it hard to rest.  The appellant stated that he was having nightmares about twice a night and woke up "frozen or kicking all around."  There was no suicidal or homicidal ideation.  On mental status examination, he was observed to be well groomed.  Speech was within normal limits.  Mood was frustrated.  Affect was a bit irritable but cooperative.  Thought processes were organized and within normal limits.  In the assessment, the examiner wrote that symptoms of PTSD seemed to have increased since the last visit.  The medication dosage was increased.   Subsequent VA outpatient clinic notes reflect that the Veteran received continuing counseling and attended various treatment groups to establish stability including the Substance Abuse Treatment Program, Health Care for Homeless Veterans, Compensated Work Therapy/Support Employment, Mental Health Intensive Case Management, Life Skills Center, Mental Health Clinic, and Group Programming.  He indicated that his goals included permanent housing, good relationships, feeling joy and laughter.  

A VA mental health telephone encounter note dated in March 2010 indicated that in a conversation with the case manager of the shelter where the Veteran was residing, he was reported as being disrespectful to other staff and residents.  Options were discussed and the plan was to offer him a 48-hour suspension from the shelter or comply with the behavior contract at the facility.  He was counseled and was noted to behave appropriately and demonstrate adequate control of affect.  He was alert, attentive and participated in the group, but appeared to take on the role of being victimized, which supported his anger that seemed to be tied into his PTSD.  There were no clinical indications of imminent dangerousness to self or others.  The Veteran was awarded a section 8 voucher in April 2010 and transitioned into his own home.  A case manager made a home visit shortly thereafter and observed that the apartment was clean and well furnished.  The Veteran explained that a friend had been paying for a storage unit and agreed to let him use it to avoid paying extra storage.  It was reported that the Veteran was very positive and pleased with his new apartment.  The case manager met with the Veteran in the office in July 2010.  He complained about his nonfunctioning air conditioning.  Apartment management was contacted and they stated that they were unable to enter the Veteran's home because he had installed two deadbolt locks on the door.  It was reported that the appellant was very hostile and not cooperative during the meeting and it was ended early without a follow-up appointment.

In August 2010, it was reported that the Veteran was isolating in his apartment.  He related to the case manager that this was what he felt he had to do to "process his experiences" over the past few weeks, but that when the "walls feel like they are closing in on me I will get out."  The Veteran agreed to report to the case manager if he felt more depressed or noticed other change in his life style.  He discussed relocating to California to be closer to an aunt.  In September 2010, the Veteran shared with the case manager that he had been having a more difficult time sleeping in his apartment.  He explained that he was able to be in his unit during the day without concern but that at night, he was often bothered by noise or other things and took his sleeping bag and went outside to sleep.  He said that he felt much safer outside on such occasions.  He was advised to share this with a psychologist.  

The Veteran had a VA psychotherapy and medication management appointment later in September 2010 and revealed that he had had a 20 pound weight loss, had no appetite, and continued to be edgy, irritable and hypervigilant.  He said he often left his apartment to stay outside because he was not comfortable staying in his place.  He remained hyperaroused, and avoided people and situations that reminded him of the war.  The appellant reported a depressed and anxious mood.  Concentration and interest were decreased.  Sleep continued to be disturbed.  There was no suicidal ideation.  It was reported that he took daily medication but continued to have periodic nightmares.  In October 2010, it was noted that he was doing somewhat better since Sertraline was increased from 50 to 100 milligrams but continued to have significant symptoms of PTSD.

The Veteran was afforded a comprehensive VA examination in October 2010.  The claims folder was made available for review.  Pertinent history was reviewed including the appellant's long history of homelessness and dysfunction, alcohol and drug abuse and anxiety.  History was provided to the effect that he had been seen on an outpatient basis for PTSD and significant alcohol abuse and had also been diagnosed with major depressive and a mood disorder, and treated over the years with various medication.  It was noted that the Veteran had been transitioned into subsidized housing.  It was reported that the only successful employment he had had was immediately following service when he worked as a security guard for six months.  

The Veteran stated that typically, he could not sleep at night due to extreme hyperarousal.  He said that he would often go out of his apartment at night due to feeling 'closed in' and 'spooked', sleep outside in a sleeping bag in an isolated area, and would come back into the apartment during the day when it was less threatening and frightening.  He reported making every effort to stay by himself and avoided any irritating stimuli that might provoke intrusive memories.  He said that he typically slept three to four hours a day, ate extremely irregularly due to poor appetite and waited until he was not nervous in order to eat a small amount of food or he would retch.

It was reported that the appellant described extreme hyperarousal, re-experiencing of traumatic events and avoidance behaviors.  Sleep was extremely poor.  He reported recurring, frightening, vivid, distressful nightmares multiple times a week of combat scenarios in Vietnam.  He said he often awakened from nightmares disoriented and that it took him some time to reorient himself to his surroundings.  The appellant admitted to intrusive memories and flashbacks with dissociative periods that occurred multiple times per week and sometimes every day.  He described very vivid and intense recollections of combat scenarios that were often triggered by a very profound startle response to sudden loud noises or the sight of Asian-appearing people.  It was reported that the Veteran dissociated easily and often.  He said that over the years, the dissociation had become so confusing that he developed the habit of burning himself on his arms with a cigarette because it would refocus his mind and help him snap out of his memories and attend to his surroundings.  

The Veteran denied auditory hallucinations but admitted to feelings of paranoia and often felt followed or pursued.  He said that he occasionally had visual illusions and was convinced that deceased soldiers were with him.  He related that he sometimes saw the faces of dead friends whose bodies he had to collect in Vietnam.  It was reported that these recollections caused significant tearfulness.  He said that he generally avoided participation in any kind of social activity and interacting with people.  He avoided enclosed spaces and triggers reminiscent of the military, including hospitals and participating in therapy due to reluctance to pursue memories of combat.  

It was reported that the Veteran had been depressed on a daily basis for many years and was easily brought to tears.  He denied thoughts of suicide and reported that he had never attempted to fatally harm himself and had no current plan or intent to hurt himself or anyone else.  A mental status examination was conducted.  Following evaluation, the examiner stated that the Veteran's PTSD symptoms were quite severe and continued as described.  It was reported that in addition to PTSD, he had significant mood symptoms with depression, irritability and overlapping insomnia, decreased memory and concentration and isolativenes.  The examiner commented that the appellant was able to maintain very minimal activities of daily living including his own personal hygiene.  It was reported that there had been progressive worsening of his condition and that symptoms had been continuous.  The examiner stated that the appellant was currently in treatment and had only minimally responded.  It was opined that his thought processes and communication were severely impaired by significant paranoia and suspiciousness, and that social functioning was greatly impaired by a high level of anxiety, avoidance behaviors, and frequency of panic symptoms due to PTSD.  The examiner opined that the Veteran was not employable from a psychiatric standpoint secondary to the severity of his PTSD.  He was determined to be competent to handle his PTSD funds.  Diagnoses following examination on Axis I were PTSD, chronic and severe, depressive disorder, not otherwise specified, secondary to PTSD, and alcohol abuse, in reported remission, at least as likely as not secondary to PTSD.  On Axis IV, it was determined that stressors were chronic and severe and consisted primary of coping with symptoms generated from Axis I and III.  The GAF score for PTSD and related depression was 45.  It was added that the GAF score represented functioning within the last three months.  It was found that due to PTSD and related depression, the Veteran had total occupational and social impairment on account of gross impairment of thought processes and communication, with significant paranoia, suspiciousness, dissociative episodes, periods of preoccupation with visual hallucinations, chronic homelessness, some persistent danger of hurting himself, and intermittent inability to perform activities of daily living, including maintenance of personal hygiene.  It was noted that he required continuous medication.  

Legal Analysis

At the outset, the Board points out that the written clam for an increased rating for PTSD was received on November 21, 2002.  Therefore, we have considered all of the evidence consistent with 38 U.S.C.A. § 5110(b)(2) (West 2002).  Further, we are ever mindful of the provisions of 38 C.F.R. § 3.157 (2011) pertaining to examinations or report of hospitalization in reopening a claim.  

The Board observes that between prior to October 27, 2010, the Veteran clearly displayed symptoms of PTSD that included chronic anxiety, depression, disturbances of mood, irritability, emotional numbing and lability, sleep impairment, anger issues, isolation behaviors, agitation, hypervigilance, intrusive thoughts and startle response, and nightmares, which resulted in deficiencies in such areas as work, and interpersonal relations.  The Board finds, however, that the evidence does not present a basis for a higher disability evaluation during the cited time frame.  Although noted to have varying symptoms during VA outpatient treatment records as delineated above, the appellant was otherwise noted to be alert and fully oriented and cooperative throughout with intact memory.  Speech was reported to be at a normal rate and rhythm, and affect was substantially appropriate.  Thought processes were consistently reported to be organized, coherent, and goal directed without flight of ideas.  There was no significant evidence of visual hallucinations, and the Veteran denied auditory hallucinations and delusional content.  No atypical psychomotor activity was noted.  The Veteran consistently denied suicidal and/or homicidal ideation with no evidence of any intent or plan.  He described nightmares and flashbacks but it appears that medication alleviated PTSD symptoms to some extent at times as documented in February and March 2007 when he reported much fewer PTSD symptoms.  The Board observed that the appellant reported an increase in PTSD symptoms in March 2009 and hospitalization was suggested, but that he declined.  Subsequent improvement in his symptoms was shown during the following months in April and May 2009 when he admitted to feeling better overall with improved depression.  He also stated that he was happy and less angry.  No untoward symptomatology was depicted or reported over the course of the time frame prior to October 27, 2010.  The Veteran was consistently observed to be appropriately dressed and well groomed.  The record reflects that when he transitioned into an apartment in 2010, his living conditions were appraised as clean, organized and well kept.  The Board notes that although a reference to panic attacks was made on VA examination in October 2010, treatment and evaluation documents prior to that date were remarkably silent for any complaints of such.  The Board thus finds that the VA outpatient clinical records that include his complaints and the notes of regular and ongoing treatment are far more probative than his statements and testimony in support of a claim for higher monetary benefits prior to October 27, 2010. 

The Board observes that the Veteran's GAF scores were determined to be between 52 and 70 during the period prior to October 27, 2010.  This comports with mild to moderate impairment in social and occupational functioning overall and is consistent with the level of psychiatric impairment contemplated by the currently assigned 50 percent evaluation.  The Board notes that while a VA psychiatrist stated in June 2007 that a GAF of 47 was the lowest over the past year, it was determined the highest was 58.  A GAF score of 52 was provided on the current examination.  The Board observes that there is no specific date for the GAF score of 47.  A GAF score of 70 was given in September 2007.  Therefore, in reviewing the GAF scores for the period in question along with the clinical findings, it is found that his GAF scores overall were consistent with no more than reduced reliability and productivity warranting a 50 percent disability evaluation.  In addition, the examiner did not provide a rationale for this conclusion (the GAF score of 47).  The Board points out that although GAF scores do not fit neatly into the rating criteria, they are evidence of general functioning, which, in this case, comports with moderate impairment prior to October 27, 2010.  Moreover, when seeking treatment in June 2005, the Veteran was assessed as having moderate depression/irritability.  

The Board finds that the Veteran's service-connected PTSD did not worsen to the extent that the criteria for the 70 percent or more evaluation were met prior to October 26, 2010.  In this regard, the evidence does not demonstrate symptomatology such as suicidal ideation, obsessional rituals that interfered with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, spatial disorientation; neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  The evidence also does not suggest, that the appellant's PTSD symptoms were of such severity to warrant a 100 percent schedular rating during that time.  Despite evidence of psychiatric impairment demonstrated during that time frame, the Veteran was oriented at all times and that his attitude with examiners was generally cooperative.  As noted previously, there is no evidence of a thought disorder or delusions, suicidal ideation, near-continuous panic, impaired intellectual functioning, impaired judgment, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, any memory loss, or significant loss of insight or impulse control for which a total rating was warranted. 

The Board observes that the Veteran clearly had a problematic job performance and dysfunctional interpersonal and family relations.  However, the evidence of record does not establish that he had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood to warrant an evaluation in excess of 50 percent.  In fact, VA outpatient records indicated that the Veteran worked irregularly and performed day jobs.  The evidence reflects that he was received occupational therapy and attended work-related treatment programs that suggests that clinical staff felt he was capable of some type of gainful employment.  The Board accepts that the Veteran's impairment was subject to change, but the broad range of disability prior to October 27, 2010 remained that as contemplated by the 50 percent disability evaluation. 

The Board points out that as shown throughout the appeal period, the Veteran's overall cognitive functioning was intact.  Outpatient therapy and evaluations prior to October 27, 2010 determined that PTSD symptoms were no more than mild to moderate on the GAF scale.  In June 2007, PTSD was determined to be stable.  The evidence indicates that the appellant appeared to engage appropriately in group discussions and activities without a problem.  He took care of his home environment, personal needs and hygiene.  For the foregoing reasons, the Board finds that the overall symptoms exhibited by the Veteran prior to October 27, 2010 due solely to service-connected psychiatric disability were moderate on the whole with no more than reduced reliability and productivity characteristic of rating criteria warranting no more than the currently assigned 50 percent rating.  Accordingly, the Board concludes that the Veteran did not meet or more nearly approximate the level of disability required for an evaluation in excess of 50 percent for PTSD prior to October 27, 2010.

The Veteran is competent to assert that his symptoms were worse.  In this regard, the Board recognizes that a layperson is competent to describe what comes to him or her through the senses. See Layno v. Brown, 6 Vet.App. 465 (1994).  The Federal Circuit has held that lay assertion is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335.  To the extent that the appellant asserts that his service-connected PTSD was more severely disabling prior to October 27, 2010, the Board points out that the observations and findings exhibited on voluminous VA outpatient clinical records during that period do not establish that the Veteran had more severe disability in this regard.  The Board thus finds the clinical evidence to be more probative of the severity of his PTSD.  He was noted to be homeless for most of that period but functioned independently and appropriately for the most part, and there was no indication of symptoms such as obsessional rituals, impaired impulse control, or neglect of appearance.  The Board notes that we have considered the clinical evidence, evaluation examination, and lay evidence.  However, neither the evidence nor the observations of the clinical professionals prior to October 27, 2010 provides a basis for a higher evaluation. See Buczynski v. Shinseki, 24 Vet.App. 221, 226 (2011). Vet.App. 2011.  Therefore, a higher disability rating is not warranted prior to October 27, 2010.  It was only on VA examination on October 27, 2010, that the examiner determined that the constellation of the Veteran's symptoms caused him to be unemployable from a psychiatric standpoint such that total occupational and social impairment was conceded.  Here, the RO has assigned a staged rating and the Board's review of the evidence reflects that it was appropriate under the circumstances of this case.  

Finally, the Board has also considered whether a higher rating for PTSD was warranted on an extraschedular basis prior to October 27, 2010.  The potential application of 38 C.F.R. § 3.321(b)(1)(2011) (2011) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected disability has resulted in marked interference with employment or necessitated hospitalization.  In fact, the Board finds that the rating assigned prior to October 27, 2010 is precisely that contemplated for this disability. See Thun v. Peake, 22 Vet.App, 111 (2008).  The Board thus concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 

In summary, after a thorough review of all evidence, the Board finds that the preponderance of the evidence is against the claim for a higher rating for PTSD prior to October 27, 2010.  As such, the benefit of the doubt doctrine is not applicable and the claim is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

An evaluation in excess of 50 percent for PTSD prior to October 27, 2010 is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


